DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is a response to applicant’s arguments and amendment filed 08/30/2021. Claims 1-4, 6-7, 10, 11-16, 20-22 and 25-26 are currently amended. Claims 1-30 are currently pending.
The objections regarding claims 1 and 5 have been withdrawn due to applicant’s amendment.
The rejection of claims 2 and 10 under 35 U.S.C. 112(b) is partially withdrawn, see below.
The rejection of claims 3-4, 6-7, 12-16, 20-21 and 25-28 under 35 U.S.C. 112(b) have been withdrawn in view of applicant’s amendment.
The rejection of claim 22 under 35 U.S.C. 112(b) is maintained, see below.
Response to Arguments
Applicant’s arguments, see Remarks, filed 08/30/2021, with respect to the rejection(s) of claim(s) 1-30 under 35 U.S.C. 103 as being unpatentable over Cooper in view of Oba, have been fully considered and are persuasive, in combination with the amendments to the claims.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a separate embodiment of Oba as discussed below.
Claim Objections
Claims 2-4, 21 and 30 are objected to because of the following informalities:  
In claim 2, line 8, the phrase “such that atrial set of arms” should read “such that the atrial set of arms”.  
In claim 2, line 13, the phrase “an ventricular side” should read “a ventricular side”.
In claim 3, line 3, the phrase “the native heart valve of a heart” should read “the native heart valve of the heart” to maintain consistency in referring to the native heart valve of the heart previously introduced. 
Claim 4 has been annotated as (Original), but it appears to include markings indicating phrases as being deleted. Examiner will interpret the phrase as amended, however, examiner is requesting applicant to indicate any deleted matter with appropriate annotations in order to comply with 37 CFR 1.121(c)(2). 
In claim 21, lines 3-4, the phrase “an ventricular end” should read “a ventricular end”.
In claim 30, line 2, the phrase “a ventricular side of the native heart valve” should read “the ventricular side of the native heart valve”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-19, 22, 24-25 and 29-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 2, the claim recites “a distal segment of the atrial set of arms”. It is unclear whether the phrase is referring to the distal segment of the atrial set of arms as previously introduced, or introducing a new, separate distal segment of the atrial set of arms. Therefore, the scope of the claim 
	Further, the claim recites “a distal segment of the ventricular set of arms”. It is unclear whether the phrase is referring to the distal segment of the ventricular set of arms as previously introduced, or introducing a new, separate distal segment of the ventricular set of arms. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the distal segment as previously introduced.
	Further, the claim recites “the native leaflets” in line 1 on pg. 3. It is unclear whether this phrase is referring to the native leaflet as previously introduced, or introducing new, separate native leaflets of a native heart valve, since only a singular native leaflet has been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the native leaflet of the native heart valve previously introduced.
	Regarding claim 4, the claim recites “each arm of the atrial set of arms and the ventricular set of arms comprises… a distal segment”. It is unclear whether the phrase is referring to the distal segment of the atrial set of arms and the ventricular set of arms previously introduced, or introducing a new, separate distal segment for the atrial set of arms and ventricular set of arms. Therefore, the scope of the claim is indefinite. For examination purposes the phrase is interpreted to refer to the distal segment of the atrial set of arms and the distal segment of the ventricular set of arms previously introduced.
	Regarding claim 5, the claim recites “the native leaflets” in lines 4, 8 and line 3 on pg. 4. It is unclear whether this phrase is referring to the native leaflet as previously introduced, or introducing new, separate native leaflets of a native heart valve, since only a singular native leaflet has been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the native leaflet of the native heart valve previously introduced.
Regarding claim 7, the claim recites “the native leaflets” in lines 3-4 and 8. It is unclear whether this phrase is referring to the native leaflet as previously introduced, or introducing new, separate native leaflets of a native heart valve, since only a singular native leaflet has been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the native leaflet of the native heart valve previously introduced.
	Regarding claim 10, the claim recites “the one or more arms” in lines 1-2 on pg. 5. There is insufficient antecedent basis for this limitation in the claim, since one or more arms of the ventricular set of arms have not specifically been introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the ventricular set of arms.
	Regarding claim 20, the claim recites “the native leaflets” in lines 3 and 5-6. It is unclear whether this phrase is referring to the native leaflet as previously introduced, or introducing new, separate native leaflets of a native heart valve, since only a singular native leaflet has been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the native leaflet of the native heart valve previously introduced.
	Regarding claim 21, the claim recites “the native leaflets” in lines 3 and 5. It is unclear whether this phrase is referring to the native leaflet as previously introduced, or introducing new, separate native leaflets of a native heart valve, since only a singular native leaflet has been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the native leaflet of the native heart valve previously introduced.
	Regarding claim 22, the claim recites “the arms” in line 4. It is unclear whether the phrase is referring to the atrial set of arms, the ventricular set of arms, or both. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to either the atrial set of arms or the ventricular set of arms.
Regarding claim 29, the claim recites “the native leaflets” in line 2. It is unclear whether this phrase is referring to the native leaflet as previously introduced, or introducing new, separate native leaflets of a native heart valve, since only a singular native leaflet has been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the native leaflet of the native heart valve previously introduced.
	Regarding claim 30, the claim recites “the native leaflets” in line 2. It is unclear whether this phrase is referring to the native leaflet as previously introduced, or introducing new, separate native leaflets of a native heart valve, since only a singular native leaflet has been previously introduced. Therefore, the scope of the claim is indefinite. For examination purposes, the phrase is interpreted to refer to the native leaflet of the native heart valve previously introduced.
	Claims 6, 8-9, 11-19 and 24-25 are indefinite due to their dependencies on indefinite base claims 2 and 4.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-24 and 26-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oba (US 2018/0055629 A1) (previously of record).
	Regarding claim 1, Oba discloses (abstract; paras. [0289]-[0363]; figs. 38a-43) a prosthetic heart valve, comprising: 
	a support structure (inner frame 1920, fig. 38a), wherein the support structure defines an elongate central passageway (fig. 38a); and
	a plurality of leaflet elements (1962, para. [0305]; fig. 38a) attached to the support structure (fig. 38a) and disposed within the elongate central passageway for control of blood flow through the elongate central passageway (valve leaflets control blood flow, prosthesis 1900 similar to previous prostheses including prosthesis 100 disclosing leaflets 162, paras. [0132] and [0289]), 
	wherein the support structure comprises an atrial set of arms (inner frame anchoring feature 1924, which is closer to an atrial end than a ventricular end, therefore constituting an atrial set of arms, which one of ordinary skill would’ve understood to include a set of arms, since Oba discloses the prosthesis to be similar to previously disclosed prostheses disclosing multiple arms, see at least figs. 2-6 and 39-41; paras. [0289] and [0315]) and a ventricular set of arms (region 1946 of outer frame body, which one of ordinary skill would’ve understood to include a set of arms, since Oba discloses the prosthesis to be similar to previously disclosed prostheses disclosing multiple arms, see at least figs. 2-6 and 39-41, para. [0295]; fig. 38a), 
	wherein the support structure comprises an overbite between the atrial set of arms and the ventricular set of arms, such that atrial set of arms and the ventricular set of arms cross over one another at a cross-sectional plane of a cylindrical portion of the support structure (annotated fig. 38a depicts an overbite between anchoring feature 1924 and region 1946 over a cross-sectional plane of inner frame 1920), and 
	wherein at least a portion of the atrial set of arms and/or the ventricular set of arms contact a native leaflet of a native heart valve (native leaflets can be positioned between outer frame and inner frame anchoring feature, para. [0301]) such that a distal segment of the atrial set of arms (distal portion 

    PNG
    media_image1.png
    649
    845
    media_image1.png
    Greyscale

Annotated Figure 38A of Oba
	Regarding claim 2, Oba discloses the device of claim 1. Oba further discloses wherein the atrial set of arms and the ventricular set of arms extend across the cross-sectional plane of the cylindrical portion of the support structure (annotated fig. 38a) such that: 
	1) a distal segment of the atrial set of arms extend perpendicularly away from a central axis of the elongate central passageway (anchoring feature 1924 being bent would include a perpendicular component in at least the distal portion, fig. 38a) and clamp the native leaflet on the atrial side of the native heart valve (note the following limitation is functional, and one of ordinary skill would’ve understood anchoring feature 1924 to be capable of clamping a native leaflet on an atrial side of the heart valve, since Oba discloses anchoring feature 1924 grasping leaflets and on an atrial side of tissue based on orientation of the device, paras. [0301]-[0303]); and/or 
	2) a distal segment of the ventricular set of arms extend perpendicularly away from the central axis of the elongate central passageway and extend toward an atrial end of the cylindrical portion of the support structure, thereby enabling the distal segment of the ventricular arms to clamp the native leaflets on the ventricular side of the native heart valve.
	Regarding claim 3, Oba discloses the device of claim 1. Oba further discloses wherein the support structure is configured to biodynamically fix the prosthetic heart valve to the native leaflet of the native heart valve of a heart (native leaflets can be positioned between outer frame and inner frame anchoring feature, para. [0301]) such that the prosthetic heart valve maintains axial stabilization within the native heart valve of the heart while the support structure moves within the native heart valve during cardiac cycles of the heart (prosthesis 1900 may be secured to native leaflets during one or more phases of cardiac cycle such as systole and/or diastole, which one of ordinary skill would’ve understood to encompass moving with the native leaflets while attached to the native leaflets, paras. [0301]-[0303]; fig. 38a).
	Regarding claim 4, Oba discloses the device of claim 1. Oba further discloses wherein: the support structure comprises the cylindrical portion comprising an atrial end and a ventricular end (annotated fig. 38a), the elongate central passageway is defined by the cylindrical portion of the support structure (fig. 38a), each arm of the atrial set of arms and the ventricular set of arms comprises a proximal segment that is proximal to the cylindrical portion of the support structure (proximal/fixed end portion of 1946 and 1924, fig. 38a) and a distal segment that is distal to the cylindrical portion of the support structure (distal portion of 1946 and 1924, fig. 38a).
	Regarding claim 5, Oba discloses the device of claim 2. Oba further discloses wherein the atrial and ventricular sets of arms are bent (fig. 38a depicts anchoring feature 1924 and region 1946 in a bent configuration) such that in an implanted configuration in which the support structure biodynamically fixes the prosthetic heart valve to the native leaflets of the native heart valve (native leaflets can be positioned between outer frame and inner frame anchoring feature to attach/secure prosthesis 1900 to native leaflets, para. [0301]), in the event of motion of the cylindrical portion of the support structure toward the atrial side of the native heart valve due to a ventricular systolic pressure load (note the following limitation is a contingent limitation, since the phrase “in the event of motion” is conditional and therefore only requires the structure for performing the function should the condition occur, see MPEP 2111.01 (II)), one or more arms of the ventricular set of arms resist the motion while one or more arms of the atrial set of arms relax to maintain contact with the atrial side of the native leaflets (outer frame 1940 imparts force on native leaflets towards atrium, which one of ordinary skill would’ve understood to encompass at least region 1946 maintaining contact with atrial side of native leaflets, para. [0302]), and in the event of motion of the cylindrical portion of the support structure toward the ventricular side of the native heart valve due to a ventricular diastoleic pressure load and/or an elimination of a previously applied ventricular systolic load (note the following limitation is a contingent limitation, since the phrase “in the event of motion” is conditional and therefore only requires the 
	Regarding claim 6, Oba discloses the device of claim 2. Oba further discloses wherein the arms of the atrial set of arms alternate with the arms of the ventricular set of arms around a circumference of the cylindrical portion of the support structure, and/or wherein the arms of the atrial set of arms and the arms of the ventricular set of arms extend across the cross-sectional plane of the cylindrical portion of the support structure (annotated fig. 38a depicts anchoring feature 1924 and region 1946 extending across the cross-sectional plane of inner frame 1920).
	Regarding claim 7, Oba discloses the device of claim 2. Oba further discloses wherein: the distal segments of the arms of the atrial set of arms each have a tip that curves toward the atrial end of the cylindrical portion of the support structure (fig. 38a depicts tip of anchoring feature 1924 curving towards ventricular end of prosthesis 1900), thereby reducing trauma to the native leaflets on the atrial side of the native heart valve at the points of contact of the atrial set of arms (note the following limitation is functional, and one of ordinary skill would’ve understood anchoring feature 1924 including curved end would be fully capable of reducing trauma to the native leaflets via curved end, fig. 38a); and the distal segments of the arms of the ventricular set of arms each have a tip that curves toward a ventricular end of the cylindrical portion of the support structure (fig. 38a), thereby reducing trauma to the native leaflets on the ventricular side of the native heart valve at the points of contact of the ventricular set of arms (note the following limitation is functional, and one of ordinary skill would’ve 
	Regarding claim 8, Oba discloses the device of claim 2. Oba further discloses wherein the cylindrical portion of the support structure is radially collapsible (prosthesis 1900 may be in collapsed configuration for delivery from a delivery catheter, para. [0294] and abstract) for transcatheter implantation (prosthesis may be delivery through transcatheter delivery, para. [0502]).
	Regarding claim 9, Oba discloses the device of claim 2. Oba further discloses wherein the distal segments of the atrial and ventricular sets of arms extend perpendicularly away from the central axis of the elongate central passageway and/or are resiliently straightenable (outer and inner frame can be formed of nitinol, which is a known shape-memory metal and therefore a resiliently straightenable material, paras. [0117] and [0130]).
	Regarding claim 10, Oba discloses the device of claim 2. Oba further discloses wherein the distal segments of the ventricular set of arms extend toward a ventricular end of the cylindrical portion of the support structure (upper region 1942a extends generally downwardly, para. [0293]; fig. 38a), thereby enabling the distal segments of the one or more arms of the ventricular set of arms to contact one of the native leaflets on the atrial side of the native heart valve rather than on the ventricular side of the native heart valve, thereby holding the native leaflet radially outward from the native heart valve in an open position (region 1946 contacts leaflets on atrial side, para. [0301]).
	Regarding claim 11, Oba discloses the device of claim 2. Oba further discloses further comprising one or more covers that extend within the elongate central passageway and over one or more of the atrial set of arms and/or the ventricular set of arms (outer skirt 1980 and inner skirt 1990, para. [0289]; fig. 38a).
	Regarding claim 12, Oba discloses the device of claim 11. Oba further discloses further comprising a fenestration feature in a portion of the one or more covers (at least outer skirt 1980 
	Regarding claim 13, Oba discloses the device of claim 12. Oba further discloses wherein the fenestration feature comprises at least one of a radiopaque marker, an opening, a magnetic element, a one-way valve, a pop-up valve, a mechanically resizable opening, and increased porosity (outer skirt 1980 covers portion of outer frame 1940 such that outer skirt 1980 would include an opening, para. [0306]).
	Regarding claim 14, Oba discloses the device of claim 11. Oba further discloses wherein the one or more covers extend asymmetrically and/or non-circularly within the elongate central passageway and over one or more of the atrial set of arms and the ventricular set of arms (outer skirt 1980 covers a portion of outer frame 1940 and inner frame 1920, which one of ordinary skill would’ve understood to extend asymmetrically along device, para. [0306]).
	Regarding claim 15, Oba discloses the device of claim 2. Oba further discloses wherein the atrial set of arms is attached to the atrial end of the cylindrical portion of the support structure and/or the ventricular set of arms is attached to a ventricular end of the cylindrical portion of the support structure (region 1946 attached to ventricular end of prosthesis 1900, fig. 38a).
	Regarding claim 16, Oba discloses the device of claim 2. Oba further discloses wherein the atrial set of arms is attached to a ventricular end of the cylindrical portion of the support structure (annotated fig. 38a) and/or the ventricular set of arms is attached to the atrial end of the cylindrical portion of the support structure.
	Regarding claim 17, Oba discloses the device of claim 4. Oba further discloses wherein the proximal segment of each arm of the atrial set of arms extends from the ventricular end of the cylindrical portion of the support structure toward the atrial end of the cylindrical portion of the support structure along an exterior surface of the cylindrical portion of the support structure (fig. 38a depicts a 
	Regarding claim 18, Oba discloses the device of claim 4. Oba further discloses wherein the proximal segment of each arm of the ventricular set of arms extends from the atrial end of the cylindrical portion of the support structure toward the ventricular end of the cylindrical portion of the support structure along an exterior surface of the cylindrical portion of the support structure (region 1946 extends from atrial end via inner frame 1920 and includes at least a portion extending toward the ventricular end as depicted in fig. 38a), and the distal segment of each arm of the ventricular set of arms extends perpendicularly away from the central axis of the elongate central passageway (fig. 38a depicts a distal segment of region 1946 including a perpendicular component).
	Regarding claim 19, Oba discloses the device of claim 2. Oba further discloses wherein: the distal segments of the arms of the atrial set of arms extend from an atrial longitudinal position along the exterior surface of the cylindrical portion of the support structure (distal portion of anchoring feature 1924 includes longitudinal component and extends outward from exterior surface of inner frame 1920, fig. 38a), the distal segments of the arms of the ventricular set of arms extend from a ventricular longitudinal position along the exterior surface of the cylindrical portion of the support structure (distal portion of region 1946 includes longitudinal component and extends outward from exterior surface of inner frame 1920, fig. 38a), and the atrial longitudinal position is in closer proximity to the atrial end of the cylindrical portion of the support structure than the ventricular longitudinal position is to the atrial end of the cylindrical portion of the support structure (fig. 38a depicts anchoring feature 1924 closer to an atrial end than region 1946, which one of ordinary skill would’ve understood to include a longitudinal component).
	Regarding claim 22, Oba discloses the device of claim 2. Oba further discloses wherein the cylindrical portion of the support structure comprises a cylindrical cage structure with openings (inner frame body includes struts forming cells, see figs. 2-6 and 39-41, which one of ordinary skill would’ve understood to be similar to inner frame body of fig. 38a, paras. [0289] and [0315]), and wherein at least some portions of the cylindrical cage structure and the openings are configured to receive bends of the atrial set of arms and the ventricular set of arms (note the following limitation is functional, and one of ordinary skill would’ve understood inner frame body to be capable of receiving bends of anchoring feature 1924 and region 1946, since both features are bent and inner frame body comprises openings, figs. 38a-41), where the arms extend perpendicularly away from the central axis of the elongate central passageway (one of ordinary skill would’ve understood anchoring feature 1924 and region 1946 to include a perpendicular component, fig. 38a).
	Regarding claim 23, Oba discloses the device of claim 1. Oba further discloses wherein the prosthetic heart valve comprises more than one support structure (at least outer frame 1940, which one of ordinary skill would’ve understood to function as an additional support structure, para. [0289]).
	Regarding claim 24, Oba discloses the device of claim 2. Oba further discloses wherein a minimum inner diameter of the cylindrical portion of the support structure that defines the elongate central passageway is less than a maximum outer diameter of the elongate central passageway (prosthesis 1900 includes an expanded configuration in which inner frame is expandable, therefore a minimum diameter of frame in a compressed configuration would be less than a maximum outer diameter in the expanded configuration, para. [0289]).
	Regarding claim 26, Oba discloses the device of claim 1. Oba further discloses wherein the support structure is configured to biodynamically fix the prosthetic heart valve to the native leaflet of the native heart valve of the heart such that the prosthetic heart valve is responsive to alternating pressure differentials on either side of the native heart valve during cardiac cycles of the heart 
	Regarding claim 27, Oba discloses the device of claim 1. Oba further discloses wherein the prosthetic heart valve is not rigidly fixed within the native heart valve (prosthesis 1900 secured to native leaflets and shifts towards atrium and ventricle, therefore not rigidly fixed, paras. [0301]-[0303]).
	Regarding claim 28, Oba discloses the device of claim 1. Oba further discloses wherein the prosthetic heart valve is not directly attached to a native annulus of the native heart valve (prosthesis 1900 attaches to native leaflets, para. [0301]).
	Regarding claim 29, Oba discloses the device of claim 2. Oba further discloses wherein the atrial set of arms is configured to contact the native leaflets on an atrial side of the native heart valve (note the following limitation is functional, and one of ordinary skill would’ve understood anchoring feature 1924 to be fully capable of contacting native leaflets on an atrial side of the native heart valve, since anchoring feature 1924 is secured to native leaflets, paras. [0301]-[0303]).
	Regarding claim 30, Oba discloses the device of claim 2. Oba further discloses wherein the ventricular set of arms is configured to contact the native leaflets on a ventricular side of the native heart valve (note the following limitation is functional, and one of ordinary skill would’ve understood region 1946 of outer frame 1940 to be fully capable of contacting native leaflets on a ventricular side of the native heart valve, since region 1946 is secured to native leaflets, paras. [0301]-[0303]).


	Regarding claim 1, under an alternative interpretation of Oba, Oba discloses (abstract; paras. [0289]-[0363]; figs. 38a-43) a prosthetic heart valve, comprising: 

	a plurality of leaflet elements (1962, para. [0305]; fig. 38a) attached to the support structure (fig. 38a) and disposed within the elongate central passageway for control of blood flow through the elongate central passageway (valve leaflets control blood flow, prosthesis 1900 similar to previous prostheses including prosthesis 100 disclosing leaflets 162, paras. [0132] and [0289]), 
	wherein the support structure comprises an atrial set of arms (region 1946 of outer frame body, which contacts an atrial side of tissue, which one of ordinary skill would’ve understood to include a set of arms, since Oba discloses the prosthesis to be similar to previously disclosed prostheses disclosing multiple arms, see at least figs. 2-6 and 39-41, para. [0295]; fig. 38a) and a ventricular set of arms (inner frame anchoring feature 1924, which contacts a ventricular side of tissue, therefore constituting an ventricular set of arms, which one of ordinary skill would’ve understood to include a set of arms, since Oba discloses the prosthesis to be similar to previously disclosed prostheses disclosing multiple arms, see at least figs. 2-6 and 39-41; paras. [0289] and [0315]), 
	wherein the support structure comprises an overbite between the atrial set of arms and the ventricular set of arms, such that atrial set of arms and the ventricular set of arms cross over one another at a cross-sectional plane of a cylindrical portion of the support structure (annotated fig. 38a depicts an overbite between anchoring feature 1924 and region 1946 over a cross-sectional plane of inner frame 1920), and 
	wherein at least a portion of the atrial set of arms and/or the ventricular set of arms contact a native leaflet of a native heart valve (native leaflets can be positioned between outer frame and inner frame anchoring feature, para. [0301]) such that a distal segment of the atrial set of arms (distal portion of 1946, fig. 38a) on an atrial side of the native leaflet (distal portion of outer frame 1942, fig. 38a) is configured to apply a force towards the ventricle of the heart (one of ordinary skill would’ve understood 
	Regarding claim 3, Oba discloses the device of claim 1. Oba further discloses wherein the support structure is configured to biodynamically fix the prosthetic heart valve to the native leaflet of the native heart valve of a heart (native leaflets can be positioned between outer frame and inner frame anchoring feature, para. [0301]) such that the prosthetic heart valve maintains axial stabilization within the native heart valve of the heart while the support structure moves within the native heart valve during cardiac cycles of the heart (prosthesis 1900 may be secured to native leaflets during one or more phases of cardiac cycle such as systole and/or diastole, which one of ordinary skill would’ve understood to encompass moving with the native leaflets while attached to the native leaflets, paras. [0301]-[0303]; fig. 38a).
	Regarding claim 20, Oba discloses the device of claim 3. Oba further discloses wherein: in an implanted configuration in which the support structure biodynamically fixes the prosthetic heart valve to the native leaflets of the native heart valve (see rejection of claim 3 above), the ventricular set of arms extend from an atrial end of the cylindrical portion of the support structure (anchoring feature 1924 closer to an atrial end than region 1946 and connected via inner frame 1920, fig. 38a), through a native annulus of the native heart valve (device delivered through annulus to contact leaflets, para. [0502]), and into the ventricular side of the native heart valve to contact the native leaflets on the 
	Regarding claim 21, Oba discloses the device of claim 3. Oba further discloses wherein: in an implanted configuration in which the support structure biodynamically fixes the prosthetic heart valve to the native leaflets of the native heart valve (see rejection of claim 3 above), the atrial set of arms extend from an ventricular end of the cylindrical portion of the support structure (fig. 38a), through a native annulus of the native heart valve (device delivered through annulus to contact leaflets, para. [0502]), and into the atrium of the heart to contact the native leaflets on the atrial side of the native heart valve (native leaflets sandwiched between anchoring feature 1924 and region 1946, which one of ordinary skill would’ve understood to include region 1946 contacting an atrial side of the native heart valve, paras. [0301]-[0303]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Oba.
	Regarding claim 25, Oba discloses the device of claim 2. 
	Oba further discloses where the atrial set of arms and the ventricular set of arms extend perpendicularly away from the central axis of the elongate central passageway (anchoring feature 1924 and region 1946 bent, which one of ordinary skill would’ve understood to include a perpendicular component and therefore extend perpendicularly away from a central axis of inner frame 1920, fig. 38a).
	However, Oba fails to disclose wherein a minimum diameter of a radius of curvature of each bend of the atrial set of arms and the ventricular set of arms, is less than the maximum outer diameter of the elongate central passageway.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Oba to have a minimum diameter of a radius of curvature of each bend of at least one of the atrial set of arms and the ventricular set of arms less than the maximum outer diameter of inner frame 1920, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed .	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698.  The examiner can normally be reached on Mon-Fri 8:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIGID K BYRD/Examiner, Art Unit 3771       

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771